Citation Nr: 0519483	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  01-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 
1999, for a grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than April 20, 
2000, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision by the RO in Huntington, 
West Virginia, which granted service connection for bilateral 
hearing loss, effective May 28, 1999; and from a June 2000, 
RO decision that granted service connection for tinnitus, 
effective April 20, 2000.  The veteran disagreed with the 
effective dates assigned for the grants of service 
connection, and this appeal ensued.

In March 2001, the veteran gave testimony before a hearing 
officer at the RO.  In November 2001, he gave testimony 
before the undersigned at a hearing in Washington, D.C..  
Transcripts of both hearings are of record.

In a January 2002 decision the Board denied an effective date 
earlier than May 28, 1999, for the grant of service 
connection for bilateral hearing loss and an effective date 
earlier than April 20, 2000, for the grant of service 
connection for tinnitus.  The veteran thereafter appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2004 the Court vacated the 
Board's January 2002 decision, and remanded this case to the 
Board to provide him with notice required under the 
provisions of 38 U.S.C.A. § 5103(a), as interpreted in 
Quartuccio v. Principi, 16 Vet App 183 (2002).  

In a reply brief submitted to the Court, the veteran's 
representative raised the issue of entitlement to an 
increased rating for tinnitus, based on separate evaluations 
for tinnitus in each ear.  This issue has not been 
adjudicated by the RO and is referred to that agency for 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's original claim of entitlement to service 
connection for bilateral hearing loss was received on May 28, 
1999, and was granted by a rating decision the following 
December, effective from the date of receipt of the original 
claim.

3.  The veteran complained of tinnitus when privately 
evaluated on July 22, 1999, but tinnitus was not found when 
he was examined by VA the following December.

4.  Private medical reports apparently submitted by the 
veteran and received on April 20, 2000, reflected complaints 
of occasional tinnitus in both ears.

5.  A rating decision dated in June 2000 granted service 
connection for tinnitus, effective from April 20, 2000.



CONCLUSIONS OF LAW

1.  The criteria for an effective earlier than May 28, 1999, 
for a grant of service connection for bilateral hearing loss 
have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2004).

2.  The criteria for an effective date earlier than April 20, 
2000, for a grant of service connection for tinnitus have not 
been met. 38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155(a), 
3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

By virtue of the September 2000 statement of the case, and 
November 2000, April 2001 and April 2005 supplemental 
statements of the case, and June 1999, September 2001, and 
November 2004 correspondence from the RO, the veteran has 
been given notice of the evidence necessary to substantiate 
his claims on appeal.  The veteran received additional 
detailed information by way of the discussion contained in 
the Board's earlier decision.  These documents all contain 
discussions of the law governing effective dates and the ways 
in which the evidence failed to meet those criteria.  These 
discussions served to inform the veteran of the evidence 
needed to substantiate entitlement to earlier effective 
dates.

The Court remanded this case because there was no specific 
document told the veteran what evidence he was responsible 
for obtaining and what evidence VA would undertake to obtain.  
Following the Board's remand, the Appeals Management Center 
sent a November 2004 letter to the veteran and his 
representative.  The letter advised the veteran of what 
evidence he should provide, and what evidence VA would 
obtain.  

The letter specifically advised the veteran to submit any 
additional evidence or information he might have pertaining 
to his claim.  38 C.F.R. § 3.159(b)(1) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA should provide VCAA notice prior to 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  

The Court went on to say that "there is no nullification or 
voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision."  Id.  
Indeed, the Court held that defective VCAA notice could be 
remedied by notice provided after the initial adverse 
decision.  Id.  The Court has since reiterated that holding, 
and further held that delayed notice would not ordinarily 
prejudice a claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

There is no identified relevant evidence that has not been 
accounted for.  

II.  Analysis

The veteran's service medical records show that on 
examination for service entrance in August 1967, his hearing 
was as follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	 5  (20)	  5 (15)	5 (15)	NA	5  (10)
Left	 	10 (25)	  5 (15)	15 (25)	NA	20 (25)

The numbers in profiles are the results of converting American 
Standards Association Units (which are presumed to have been 
used prior to October 31, 1967) to International Standard 
Organization Units (which are presumed to have been used after 
October 31, 1967).

He was noted to have a "hearing defect H2."

On examination for separation from service in November 1969, 
his hearing was noted as follows:


Hertz	500	1,000	2,000	3,000	4,000

Right	20	15	20	30	30
Left	 	25	10	30	30	30

It was noted that an "H-2 Profile [was] noted on induction 
Physical."  The summary of defects included "loss of 
hearing bilateral."

The record shows that the veteran's original claim of 
entitlement to service connection for bilateral hearing loss 
was received on May 28, 1999, and was granted by a rating 
decision the following December, effective from the date of 
receipt of the original claim.  

The May 1999 claim made no specific mention of tinnitus.

On his May 1999 claim, the veteran reported private treatment 
for hearing loss.  These records were obtained by the RO.  

The private records showed that that the veteran complained 
of occasional tinnitus and dizziness when privately evaluated 
on July 22, 1999.  The only reported impression was bilateral 
hearing loss.  These records also document findings of 
hearing loss and a number of other conditions in June 1999.  
In June 1999, the veteran reported a 30-year history of 
hearing loss, artillery exposure in service, and noise 
exposure in the past.  

On a December 1999, VA examination it was specifically noted 
that "there is no report of tinnitus."  It was reported 
that the veteran had had noise exposure in service and 
significant noise exposure following service in his work as a 
construction carpenter.

Private medical reports apparently submitted by the veteran, 
and received on April 20, 2000, reflect complaints of 
occasional tinnitus in both ears when seen on March 20, 2000.  

A rating decision dated in June 2000 granted service 
connection for tinnitus, effective from April 20, 2000.

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  

If, however, a claim of entitlement to service connection is 
received within a year following separation from service, the 
effective date will be the day following separation.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The veteran testified at his hearing in November 2001 that he 
did not file a claim for service connection for bilateral 
hearing loss prior to May 1999.  When asked whether he ever 
thought of filing a claim before 1999, he replied, "Actually, 
I was ignorant of that fact."  He said that he "assumed a 
disability was an arm, leg, something shot off, or something, 
and really, I just didn't know about it."  He stated that "I 
wasn't advised of anything like that.  So I guess you put it 
down to ignorance."

The veteran maintains, and testified, that he had excellent 
hearing when he entered service and poor hearing when he was 
separated from service.  The record shows that his military 
occupational specialty was light weapons infantryman.  His 
service medical records show that bilateral hearing loss was 
noted when he was examined for separation in November 1969.  
Thus, the veteran contends that he should have been informed 
of his hearing loss at the time of his separation from 
service.  He testified that had he been so informed, he would 
have filed a claim for service connection immediately.  

The veteran's representative maintained at the hearing that 
it had once been the practice of the Defense Department to 
send a copy of every discharge physical examination directly 
to VA, which would then be screened.  The representative 
stated that if the veteran had a disability, he would be 
called in and examined.

The Board observes that VA has no jurisdiction over the 
Defense Department.  That department's failure to notify VA 
of a potential claim may not now be used to establish an 
effective date for service connection earlier than that 
authorized by law.   See O.P.M. v. Richmond 496 U.S. 414, 416 
(1990) (holding that payment of money from the Federal 
Treasury cannot be made unless authorized by a statute); Pfau 
v. West, 12 Vet. App. 515, 517 (1999).

It is also clear that the mere receipt of medical records 
cannot be construed as a claim for service connection.  
Lalonde v. Brown, 12 Vet. App. 377, 382 (1999).  Instead, A 
claim is any communication in writing expressing an intent to 
seek VA benefits. See 38 C.F.R. § 3.155(a)(2004); see also 
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999).

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d at 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), the RO granted the earliest effective date for a 
grant of service connection for bilateral hearing loss that 
the law allows.

Even in situations in which VA may be under an affirmative 
obligation to distribute information to eligible veterans and 
eligible dependents regarding the benefits and services to 
which they may be entitled under laws administered by VA, 38 
U.S.C.A. § 7722(c),(d) (West 2002), this obligation is not 
unlimited.  See Kluttz v. Brown, 7 Vet. App. 304, 307 (1994); 
Gold v. Brown, 7 Vet. App. 315, 318-19 (1995); Smith v. 
Derwinski, 2 Vet. App. 429, 431-32 (1992).  

Under the statute, VA is required to take only those actions 
that are reasonable under the circumstances involved.  Smith.  
It is not shown that VA was even aware of the veteran's 
bilateral hearing loss until he filed his original claim for 
service connection in May 1999.  In any case, as the veteran 
acknowledged at his hearing in November 2001, no actual claim 
was filed until the RO received his original claim for 
service connection in 1999.


Tinnitus

The claim for an earlier effective date for service 
connection for tinnitus presents a slightly different 
picture, but with the same result.  The record shows that the 
veteran complained of tinnitus when he was privately 
evaluated on July 22, 1999, but there was a specific finding 
that there were no reports of tinnitus on VA examination in 
December 1999.  

However, private medical reports received on April 20, 2000, 
showed that when the veteran was examined on March 20, 2000, 
he complained of occasional tinnitus in both ears.  The RO 
used the date of receipt of the private treatment records to 
establish the effective date of service connection for 
tinnitus.  The rating decision itself seems to have 
associated the tinnitus with the service-connected bilateral 
hearing loss, and service connection seems to have been based 
on a finding that the tinnitus was secondary to the service-
connected disability.  See 38 C.F.R. § 3.310(a) (2004).

However, with any original claim for service connection, 
whether on a direct or secondary basis, the general rule 
cited above applies unless another specific exception 
applies.  No such exception obtains in this case; 
accordingly, the earliest date that service connection could 
have been established for service connection for tinnitus was 
the date of receipt of the claim, here April 20, 2000.  See 
38 U.S.C.A. § 5110(a).  This was the date established by the 
RO.

The RO treated the receipt of a private medical report 
apparently submitted by the veteran, as the filing of a claim 
for service connection.  

The veteran argued in his brief to the Court that his claim 
for service connection for hearing loss should be considered 
a claim for service connection for tinnitus.  It was pointed 
out that VA guidelines provide for audiology examiners to 
consider the presence of tinnitus.

To the extent it is argued that there was a failure in the 
duty to assist because of a failure to evaluate tinnitus on 
VA examination; the record shows that the VA examiner did 
consider tinnitus, and noted that there were no reports of 
that condition.

The veteran also pointed to elements of the schedule for 
rating disabilities, which it was argued, indicate that a 
claim for service connection for hearing loss be considered a 
claim for service connection for tinnitus.  Those provisions, 
however, make clear that tinnitus is to be evaluated 
separately from hearing loss.  It is also clear that the 
criteria contained in the rating schedule do not provide for 
evaluating the severity of hearing loss on the basis of 
tinnitus.  Tinnitus is simply not one of the criteria for 
evaluating hearing loss, and hearing loss is not a criterion 
for evaluating tinnitus.  38 U.S.C.A. §§ 4.85-4.87; 
Diagnostic Code 6260 (2004).  

The mere fact that tinnitus and hearing loss are evaluated in 
the same section of the rating schedule does not mean that a 
claim for one is a claim for the other.  There is no 
regulatory or legal provision dictating such a conclusion.  
In general VA has spelled out be regulation when a claim for 
one benefit will be considered a claim for another.  See 
38 C.F.R. § 3.152(b)(1) (2004) (providing that a claim by a 
surviving spouse or child for compensation of death indemnity 
and compensation benefits will be considered a claim for 
pension and accrued benefits).

Indeed, in this case, private medical records also document 
that the veteran complained on one occasion of dizziness.  
Although dizziness is also evaluated in the same section of 
the rating schedule as hearing loss and tinnitus, there is no 
contention that this notation constituted a claim for service 
connection for dizziness.

It was also argued that changes to the rating schedule in 
1999, constituted a "liberalizing law" that could serve as 
the basis for an earlier effective date for the grant of 
service connection for tinnitus.  See 38 C.F.R. § 3.114 
(2004) (providing that when compensation is awarded pursuant 
to a liberalizing law, the benefit can be awarded as early as 
the effective date of the liberalizing change and prior to 
the date a claim was received).  

The liberalizing law pointed to by the veteran consists of 
changes to 38 C.F.R. § 4.85-4.87 (2004) that became effective 
on June 10, 1999.  64 Fed. Reg. 25,206 (May 11, 1999).  These 
changes, however, pertain to the evaluation of disabilities 
that are already service connected.  They did not serve as 
the basis for the grant of service connection for tinnitus.  

It is true that the 1999 changes provided for a compensable 
evaluation for tinnitus when it was recurrent; 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2004); whereas the old version 
of the diagnostic code required that the tinnitus be 
persistent as a symptom of acoustic trauma, in order to be 
compensable.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  
This change was not implicated in the grant of service 
connection.  Accordingly, it cannot be said that service 
connection was granted pursuant to the 1999 changes.

Although any communication or action indicating an intent to 
apply for one or more benefits administered by VA "may be 
considered an informal claim," 38 C.F.R. § 3.155(a), even an 
informal claim for VA benefits must identify the benefit 
sought.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (Court's 
emphasis).

Moreover, "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  Id. at 
35.  The United States Court of Appeals for Veterans Claims 
(Court) has emphasized this point: "[T]he effective date of 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection [between a claimed disorder and a service- 
connected disorder], but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  [Case citations omitted.]  Furthermore, 
because the appellant had not been granted service connection 
for his anxiety disorder, the mere receipt of medical records 
cannot be construed as an informal claim."  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).

In Lalonde, the Board denied a claim of entitlement to an 
effective date for service connection for an anxiety disorder 
earlier than the date of receipt of the claim therefor in 
March 1993.  It is significant that the Court, in affirming 
the Board, specifically noted that while being treated by VA, 
the veteran had consistently complained, at least since 1964, 
of a nervous condition.  However, the Court found that the 
record was devoid of any communication from the veteran prior 
to March 1993 that could be construed as a formal or informal 
claim for benefits that identified the benefit sought - 
service connection for his nervous condition.  Id. at 381-82.  
See KL v. Brown, 5 Vet. App. 205, 208 (1993) (VA outreach 
center records showing that veteran sought assistance for 
depression, substance abuse and domestic, marital, housing, 
and vocational problems did not show any intent on his part 
to seek service connection for post-traumatic stress disorder 
and did not identify the benefit sought - service 
connection).  It would seem to follow that the mere presence 
of a complaint of tinnitus on a private medical report does 
not warrant an effective date for service connection 
retroactive to that time.

The RO treated the receipt of the private medical report as 
an informal claim for service connection for tinnitus, 
because it was apparently submitted by the veteran.  This 
situation must be distinguished from that presented in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), where 
the veteran had submitted evidence of a medical disability 
and made a claim for the highest rating possible, and had 
also submitted evidence of unemployability.  The United 
States Court of Appeals for the Federal Circuit held that the 
submitted evidence had sufficiently identified the benefit 
sought under 38 C.F.R. § 3.155(a) and that VA was obliged to 
treat the evidence of unemployability as a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Id. at 1384.  However, 
a claim for a TDIU is a claim for increased compensation 
within the meaning of 38 U.S.C.A. § 5110(b)(2) and not a 
claim for service connection.  See Norris v. West, 12 Vet. 
App. 420-21 (1999).

It follows from the foregoing that an effective date for 
service connection for tinnitus earlier than April 20, 2000, 
is not warranted.


ORDER

An effective date earlier than May 28, 1999, for a grant of 
service connection for bilateral hearing loss is denied.

An effective date earlier than April 20, 2000, for a grant of 
service connection for tinnitus is denied.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


